Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0005454
                                                      06-AUG-2015
                                                      08:45 AM




                           SCWC-13-0005454

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI




                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                   vs.

                             WAYNE LEE,
                  Petitioner/Defendant-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0005454; CR. NO. 12-1-0161)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Wayne Lee’s Application

 for Writ of Certiorari, filed on July 2, 2015, is hereby

 accepted without oral argument.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, August 6, 2015.

Taryn R. Tomasa                   /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2